Citation Nr: 0329791	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-08 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1984 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in April 2002, and a 
substantive appeal was received in July 2002.  The veteran 
testified at a Board videoconference in May 2003.  

This matter was remanded to the RO in March 2003 in order 
that a hearing be scheduled.  As outlined above, a hearing 
took place shortly thereafter.


REMAND

Before the Board renders a decision in this matter, 
additional information must be obtained.  The RO must secure 
treatment records pertaining to migraine headaches from the 
VA Victorfield Outpatient Clinic (OPC) and the Loma Linda VA 
Medical Center (MC).  Additionally, a VA medical examination 
must be scheduled in order to assess the severity of the 
veteran's migraine headaches.  

Additionally, the veteran must be advised of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was informed of the provisions of 38 C.F.R. § 3.159, 
an implementing regulation of VCAA.  38 C.F.R. § 3.159(b)(1) 
allowing VA to impose a 30-day period in which to respond to 
VCAA notice, however, was recently invalidated.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003).  Due to the foregoing, amended VCAA notice must be 
sent to the veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO must obtain all VA medical 
records not already associated with the 
claims file that pertain to migraine 
headaches from the Victorfield OPC and 
Loma Linda VAMC.  

3.  Next, the RO should schedule a VA 
neurologic examination.  The examiner is 
asked to describe all symptoms and 
manifestations associated with the 
veteran's migraine headaches.  All 
symptoms and manifestations should be 
characterized as mild, moderate, or 
severe.  Frequency of symptoms should be 
stated.  The examiner must review the 
claims file in conjunction with the 
examination, and a rationale for all 
conclusions should be provided.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




